Name: Council Regulation (EEC, Euratom, ECSC) No 2022/83 of 18 July 1983 adjusting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 7 . 83 Official Journal of the European Communities No L 199/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC) No 2022/83 of 18 July 1983 adjusting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 1 . With effect from 1 November 1982, the weight ­ ings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Chile Yugoslavia Israel 223.3 142,9 205.4 2. With effect from 16 November 1982, the weight ­ ings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom , ECSC) No 259/68 ('), as last amended by Regulation (EEC, Euratom, ECSC) No 440/83 (2), and in particular Articles 63 , 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employment, Having regard to Council Decision 81 / 1061 /Euratom, EEC, ECSC of 15 December 1981 amending the method of adjusting the remuneration of officials and other servants of the Communities (3), Having regard to the proposal from the Commission , Whereas, since the cost of living increased substanti ­ ally in several countries in which officials and other servants of the Communities are employed in the second half of 1982, the weightings applicable pursuant to Regulation (EEC, Euratom, ECSC) No 440/83 to the remuneration and pensions of officials and other servants should be adjusted with effect from 1 January 1983 ; Whereas, in certain countries where the increase in the cost of living was particularly high, the adjustments should be made with effect from 1 or 16 November 1982, as the case may be , Greece 107,9 Italy 97,5 Turkey 99,2 Portugal 90,4 Australia 165,3 Tunisia 133,8 Jordan 215,1 (4) Syria 168,0 (4) 3 . With effect from 1 January 1985, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Belgium Denmark Germany France Ireland Luxembourg Netherlands United Kingdom 103.0 120.1 111,2 106,8 98,7 103,0 108,3 106,7 (  ) OJ No L 36, 4. 3 . 1968 , p. 1 . (2) OJ No L 53 , 26 . 2. 1983 , p. 1 . (3) OJ No L 386, 31 . 12 . 1981 , p. 6 . (4) Provisional figure . No L 199/2 Official Journal of the European Communities 22. 7. 83 Netherlands United Kingdom 108,3 106,7 Article 2 Spain Switzerland United States :  New York  Washington Canada Japan Venezuela Austria Thailand India Algeria Morocco Egypt Lebanon 115.3 141.2 178,7 165,1 140.4 172,9 230.0 118,4 178.4 143.1 158,7 ( ») 127.3 217.5 (') 151.6 0) 1 . With effect from 16 November 1982, the weighting applicable to pensions and allowances paid to persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 1 60/80 (2) who declare their home to be in Italy shall be as follows : Italy 124,8 2. With effect from 1 January 1983, the weightings applicable to the pensions and allowances paid to persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 shall be as follows : Belgium 117,3 Denmark 143,6 Germany 107,0 France 128,1 Ireland 107,0 Luxembourg 117,3 Netherlands 104,6 United Kingdom 90,7 4. With effect from 16 November 1982, the weight ­ ings applicable to pensions, in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, shall be as given below for the country in which the person entitled to the pension declares his home to be : Greece 107,9 Italy 97,5 5. With effect from 1 January 1983 , the weightings applicable to pensions, in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, shall be as given below for the country in which the person entitled to the pension declares his home to be : 3 . If a person entitled to a pension declares his home to be in a country other than those listed in this Article, the weighting applicable to the pension shall be that for Belgium . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Belgium 103,0 Denmark 120,1 Germany 111,2 France 106,8 Ireland 98,7 Luxembourg 103,0 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 July 1983 . For the Council The President Y. CHARALAMBOPOULOS (') Provisional figure . (2) OJ No L 20, 26 . 1 . 1980, p. 1 .